Proceeding pursuant to CPLR article 78 to review a determination of the respondent police commissioner, dated January 15, 1976, which, after a *672hearing, found petitioner guilty of certain charges of misconduct and, inter alia, dismissed him from his position as a police officer. Petition granted to the extent that the determination is modified, on the law and in the interest of justice, by deleting therefrom the penalty of dismissal imposed on the charge of conduct unbecoming an officer. As so modified, determination confirmed, proceeding otherwise dismissed on the merits, without costs or disbursements, and matter remanded to the commissioner for reconsideration of the punishment to be imposed upon the aforesaid charge in accordance herewith. In our view the punishment imposed on the petitioner for the charge of conduct unbecoming an officer should be reconsidered in light of the lesser punishments meted out to the two other police officers involved in the incident which gave rise to the charges against the officers. The hearing officer recommended that the petitioner be suspended for a period of 28 days. This was the same punishment as was recommended for a second police officer involved, whose improper conduct was of similar gravity. A 14-day suspension was recommended for the third officer involved. The commissioner, without setting forth any reason, fixed the penalty imposed upon the second officer as a 20-day suspension rather than the recommended 28-day suspension, and fixed the penalty imposed upon the third officer as a 10-day suspension rather than the recommended 14-day suspension; however, he fixed the penalty imposed upon the petitioner as a dismissal from the police force. The foregoing requires a reconsideration and an explanation by the commissioner, if any there be, for the difference in the punishment imposed on petitioner. Latham, Acting P. J., Hargett, Damiani, Rabin and Shapiro, JJ., concur.